

Exhibit 10.2

EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT dated as of the 30th day of December, 2005, by and between
Arotech Corporation, a Delaware corporation with offices at 354 Industry Drive,
Auburn, Alabama 36830 (the “Company”), and Thomas J. Paup, an individual
residing at 4716 Lohr Road, Ann Arbor, Michigan 46108 (the “Employee”).
 
W I T N E S S E T H :
 
WHEREAS, the Company desires to employ the Employee, and the Employee desires to
enter into such employment, on and subject to the terms and conditions set forth
below:
 
NOW, THEREFORE, the parties hereto do hereby agree as follows:
 
1. Title and Duties.
 
(a) Beginning December 31, 2005, the Employee will serve as Vice President -
Finance of the Company, except that the Company may, from time to time, change
the title and/or duties of the Employee in such manner as shall not unduly
prejudice the rights of the Employee hereunder. The Employee will assume the
function of principal financial officer of the Company immediately upon request
by the Chief Operating Officer of the Company, and in any event by February 28,
2006, whereupon the Employee’s title shall become Vice President - Finance and
Chief Financial Officer. The Employee will report to the President and Chief
Operating Officer of the Company or to such other person as shall be designated,
from time to time, by the Board of Directors of the Company.
 
(b) The Employee shall not during the term hereof undertake or accept any other
employment or occupation, whether paid or unpaid provided, however, that the
Employee may continue to work up to eight (8) evenings per month as a Finance
Instructor at Eastern Michigan University. The Employee acknowledges and agrees
that, although ordinary working hours are expected to be Monday through Friday,
8 a.m. to 5 p.m., under certain circumstances the performance of his duties
hereunder may require additional time and/or domestic and international travel.
The Employee acknowledges that this is a managerial position, and that
accordingly overtime hours will be worked as needed, without additional
compensation.
 
(c) The Employee’s place of work will be in Ann Arbor, Michigan, or at such
other place as the Company may from time to time specify, provided that the
employment of the Employee on a permanent basis at a place which is located more
that fifty (50) miles from Ann Arbor, Michigan shall be done only with the
Employee’s prior consent.
 
2. Compensation and Benefits.
 
(a) The Company shall pay the Employee, as compensation for all of the
employment services provided by him hereunder during the term of this Agreement,
an annualized gross salary of one hundred thirty-five thousand dollars
($135,000) (the “Gross Salary”). The Gross Salary will be paid semi-monthly in
arrears on the fifteenth and final day of each month. The Gross Salary may be
increased from time to time, effective March 31 of each year beginning March 31,
2006, in accordance with the Company’s procedures, and in the Company’s sole
discretion, based on the Employee’s performance during the prior year.
 

--------------------------------------------------------------------------------


(b) The Company agrees to pay or cause to be paid to the Employee on each March
31 following the first anniversary of this Agreement, or as soon thereafter as
may be possible in order to determine the relevant results of the Company, an
annual bonus, as follows:
 
(i) If, as of such anniversary, the Company shall have attained 90% of the
Company’s Budgeted Number (as defined below) for the year preceding such
anniversary, then Employee’s bonus shall be equal to 20% of Employee’s gross
annual Base Salary as then in effect for the year preceding such anniversary;
 
(ii) If, as of such anniversary, the Company shall have attained 120% of the
Company’s Budgeted Number (as defined below) for the year preceding such
anniversary, then Employee’s bonus shall be equal to 50% of Employee’s gross
annual Base Salary as then in effect for the year preceding such anniversary;
 
(iii) If, as of such anniversary, the Company shall have attained more than 90%
but less than 120% of the Company’s Budgeted Number (as defined below), then
Employee’s bonus shall be calculated as follows:
 

 
B =
(S x 20%) + (N-90)/30 x (S x 30%)

 
Where:
 

 
B =
The amount of Employee’s annual bonus; and

 
 

 
N =
The percentage of the Budgeted Number (as defined below) that was attained by
the Company in the immediately preceding fiscal year; provided, however, that N
is more than 90 and less than 120;

 
 

 
S =
Employee’s gross annual Base Salary.

 
For the purposes of this Section 2(b), the Budgeted Number shall be the budgeted
results of the Company as agreed by the Board prior to the end of each fiscal
year for the fiscal year designated in such budget, and may include targets for
any or all of the following factors: (i) revenues; (ii) cash flow, and (iii)
EBITDA. In the event that some but not all targets are reached, the Compensation
Committee shall made a determination as to what percentage of the Budgeted
Number was attained.
 
(c) The Employee will receive 50,000 stock options for shares of the common
stock of the Company at an exercise price equal to the closing price of the
Company’s stock on the Nasdaq Stock Market on the date hereof, vesting
immediately, and having a term of five years. Such options shall be issued
pursuant to the Company’s employee stock option plan, on such other terms and
conditions as specified in such plan.
 
- 2 -

--------------------------------------------------------------------------------


(d) The Employee shall be entitled to a paid annual vacation of ten (10)
business days with respect to, and during, each twelve (12) month period of his
employment hereunder, provided that the unused portion of any such vacation, in
respect to any year, may be carried forward only to the next two-year period.
Upon termination Employee shall be paid for all accrued but unused vacation. Any
vacation days taken by Employee in advance of their actual accrual shall be
considered an advance on wages and deducted from any wages owing at termination.
Timing of vacations will be cleared in advance with the Company.
 
(e) The Employee shall be entitled to paid sick leave of five (5) days with
respect to, and during, each twelve (12) month period of his employment
hereunder.
 
(f) The Company shall provide the Employee and his family with medical insurance
and related insurance benefits in accordance with its policies from time to time
for all employees generally.
 
(g) The Company shall reimburse the Employee’s work-related expenses, against
proper receipts, subject to and in accordance with policies adopted, from time
to time, by the Company.
 
3. Confidential Information; Return of Materials; Inventions; on-Solicitation.
 
(a) In the course of his employment by the Company hereunder, the Employee will
have access to, and become familiar with, “Confidential Information” (as
hereinafter defined) of the Company. The Employee shall at all times hereinafter
maintain in the strictest confidence all such Confidential Information and shall
not divulge any Confidential Information to any person, firm or corporation
without the prior written consent of the Company. For purposes hereof,
“Confidential Information” shall mean all information in any and all media which
is confidential by its nature including, without limitation, data, technology,
know-how, inventions, discoveries, designs, processes, formulations, models,
customer lists and contact people, prices and any other trade and business
secrets relating to any line of business in which the Company’s marketing and
business plans relating to current, planned or nascent products.
 
(b) The Employee shall not use Confidential Information for, or in connection
with, the development, manufacture or use of any product or for any other
purpose whatsoever except as and to the extent necessary for him to perform his
obligations under this Agreement.
 
(c) Notwithstanding the foregoing, Confidential Information shall not include
information which the Employee can evidence to the Company by appropriate
documentation is in, or enters, the public domain otherwise than by reason of
breach hereof by the Employee.
 
(d) All Confidential Information made available to, or received by, the Employee
shall remain the property of the Company, and no license or other rights in or
to the Confidential Information is granted hereby.
 
(e) All files, records, documents, drawings, specifications, equipment, and
similar items relating to the business of the Company, whether prepared by the
Employee or otherwise coming into his possession, and whether classified as
Confidential Information or not, shall remain the exclusive property of the
Company. Upon termination or expiration of this Agreement, or upon request by
the Company at any time, the Employee shall promptly turn over to the Company
all such files, records, reports, analyses, documents, and other material of any
kind and in any medium concerning the Company which the Employee obtained,
received or prepared pursuant to this Agreement without retaining any copies
thereof in any medium.
 
- 3 -

--------------------------------------------------------------------------------


(f) Commencing on the date hereof and ending two (2) years after the termination
of this Agreement (irrespective of the reason for such termination), the
Employee shall not solicit nor in any manner encourage other employees of the
Company to leave its employ. The Employee further agrees that during that two
(2) year period he will not offer, or cause to be offered, employment to any
person who was employed by the Company at any time during the three months prior
to the termination of this Agreement.
 
(g) The Employee acknowledges that the provisions set forth in Section 3 of this
Agreement are fair and reasonable. The Employee further acknowledges that the
Company will be irreparably harmed if the Employee’s obligations under this
Section 3 are not specifically enforced and that the Company would not have an
adequate remedy at law in the event of an actual or threatened violation by the
Employee of the Employee’s obligations. Therefore, and in addition to any and
all other remedies to which it may be entitled, the Company shall be entitled to
an injunction or any appropriate decree of specific performance for any actual
or threatened violations or breach by the Employee without the necessity of the
Company showing actual damages or that monetary damages would not afford an
adequate remedy, and without posting a bond.
 
(h) The provisions of this Section 3 shall survive the expiration or termination
of this Agreement regardless of the reasons therefor. Furthermore, the period of
time during which the restrictions set forth in subsection (f) above shall be in
effect shall be extended by the length of time during which the Employee is in
breach of any of the terms of such subsection.
 
4. Prohibition on Trading While in Possession of Material Non-Public
Information.
 
(a) The Employee acknowledges that the Company is a publicly-listed company, and
that the Employee is a “person having a duty of trust or confidence” as defined
in Rule 10b5-2 promulgated under the United States Securities Exchange Act of
1934, as amended, and that the Employee is accordingly prohibited from trading
in shares of the Company on the basis of material non-public information. The
Employee covenants and agrees that the Employee will not trade in, or, without
the express consent of the Company, exercise any option to purchase securities
of the Company (the “Arotech Shares”) (1) until at least two Trading Days (a
“Trading Day” being a day on which the U.S. Financial markets are open for
trading) have passed since such material information was released to the public,
and (2) during the period beginning on the eleventh calendar day of the third
month of each fiscal quarter and ending at the close of the second Trading Day
following the release of quarterly or annual financial results. The Employee
understands and acknowledges that the most appropriate time to trade in Arotech
Shares is the period beginning on the third Trading Day and ending on the
twelfth Trading Day following the release of quarterly or financial information,
provided that during such period the Employee possesses no other material
non-public information which is not disclosed in such release.
 
- 4 -

--------------------------------------------------------------------------------


(b) If at any time the Employee is working on securities matters regarding the
Company, or is aware that the Company is offering or selling its own securities
or is involved in a tender offer situation, the Employee shall consult with the
General Counsel of the Company before trading in Arotech Shares.
 
(c) The provisions of this Section 4 shall survive the expiration or termination
of this Agreement regardless of the reasons therefor.
 
5. Term and Termination. This Agreement shall be for a period of two years (the
“Initial Term”). This Agreement may be terminated at any time, as follows:
 
(a) This Agreement shall terminate upon the death or incapacitation of the
Employee. For purposes hereof, the Employee shall be deemed to be incapacitated
if he is unable to perform his duties hereunder, as evidenced by a
certificate(s) to that effect, signed by a doctor reasonably satisfactory to the
Company, for a continuous period of one hundred fifty (150) days or for shorter
periods aggregating more than two hundred (200) days in any period of twelve
(12) consecutive months.
 
(b) The Company shall have the right to terminate this Agreement and the
employment relationship hereunder for cause, at any time, by informing the
Employee that such termination is for and cause and by further informing the
Employee of the acts or omissions constituting cause. In such event, this
Agreement and the employment relationship between the Company and the Employee
shall be terminated as of the time Employee is informed that such termination is
for cause. For purposes hereof, “cause” shall mean: (1) a breach of trust by the
Employee, including, for example, but without limitation, commission of an act
of moral turpitude, theft, embezzlement, self-dealing or insider trading; (2)
the disclosure by the Employee of confidential information of or relating to the
Company; (3) a material breach by the Employee of this Agreement; or (4) any act
of, or omission by, the Employee which, in the reasonable judgment of the
Company, amounts to a serious failure by the Employee to perform his
responsibilities or functions or in the exercise of his authority, which
failure, in the reasonable judgment of the Company, rises to a level of gross
nonfeasance, misfeasance or malfeasance.
 
(c) Anything herein to the contrary notwithstanding, this Agreement, and the
employment relationship hereunder, may be terminated, at any time, without
cause, by the Employee or by the Company, in each case upon sixty (60) days
prior written notice to the other. During such 60-day period, all the rights and
obligations of the parties shall remain in full force and effect.
 
- 5 -

--------------------------------------------------------------------------------


6. Miscellaneous.
 
(a) All notices and other communications required or permitted under this
Agreement shall be in writing and shall be sent by facsimile transmission to the
other party at the fax number set forth below, with a copy sent by first class
mail or express courier to said party at the address set forth below, or to such
other fax number and/or address as a party may hereinafter designate by notice
to the other. Notices shall be effective on the date they are sent by facsimile
transmission if the facsimile transmission report confirms receipt by the
receiving fax.
 
(b) This Agreement shall be subject to, governed by and construed in accordance
with, the laws of the State of New York without regard to conflicts of law
provisions and principles of that State, and the courts located in Manhattan,
New York shall have exclusive jurisdiction and venue of any dispute hereunder.
 
(c) This Agreement contains the entire agreement between the Employee and the
Company with respect to all matters relating to the Employee’s employment with
the Company and will supersede and replace all prior agreements and
understandings, written or oral, between the parties relating to the subject
matter hereof. This Agreement may be amended, modified, or supplemented only by
a written instrument signed by both of the parties hereto. No waiver or failure
to act by either party with respect to any breach or default hereunder, whether
or not the other party has notice thereof, shall be deemed to be a waiver with
respect to any subsequent breach or default, whether of similar or different
nature.
 
(d) If any provision of this Agreement, under all the then relevant
circumstances, is held to be invalid, illegal or unenforceable, the other
provisions shall remain in full force and effect, and the relevant provision
shall automatically be modified by substituting for the unenforceable provision
an enforceable provision which most closely approximates the intent and economic
effect of the invalid provision.
 
(e) This Agreement shall inure to the benefit of the Company and its successors
and assigns.
 
(f) The headings contained in this Agreement are intended solely for ease of
reference and shall be given no effect in the construction or interpretation of
this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth above:
 
 

  Arotech Corporation                          By:  
 Thomas J. Paup
    Name:
Title:          

 
 
- 6 -

--------------------------------------------------------------------------------

